In a negligence action to recover damages for personal injuries, (1) the parties cross-appeal from an order of the Supreme Court, Queens County (Rodell, J.), dated March 17, 1981, which denied the defendant’s motion to dismiss the action for failure to timely serve a complaint upon condition that the attorneys for plaintiff “pay * * * the defendant the motion costs”, and (2) plaintiff appeals from so much of a further order of the same court, dated May 21,1981, as, upon reargument, adhered to the original determination with respect to the imposition of costs. Plaintiff’s appeal from the order dated March 17,1981 is dismissed as academic, without costs or disbursements. The portion of that order whereby plaintiff was aggrieved was superseded by the order granting his motion for reargument. Order dated March 17, 1981 affirmed insofar as appealed from by defendant, and order dated May 21, 1981 affirmed insofar as appealed from by plaintiff, without costs or disbursements. No opinion. Rabin, J. P., Margett, O’Connor and Thompson, JJ., concur.